Citation Nr: 0728558	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-20 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
residuals of an inservice injury to the left hand, wrist and 
fingers, involving fractures, lacerations, and damage to the 
nerves and muscles.   

2.  Entitlement to service connection for a right leg/knee 
condition. 
 
3.  Entitlement to service connection for left ear hearing 
loss. 

4.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1996 to 
May 2003. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas. 

As the increased rating claim on appeal involves a request 
for higher initial rating following the grant of service 
connection, the Board has characterized that issue in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing an initial rating claim from 
a claim for an increased rating for disability already 
service-connected).  The Board has seen fit to recharacterize 
the veteran's service-connected left hand and wrist 
disability more broadly so as to encompass all residuals of 
the inservice injury.   

In March 2007, the veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing at the 
Waco, Texas RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his March 2007 hearing, the veteran testified with 
regard to the residuals of his inservice injury to the left 
wrist, hand and fingers.  He asserted that the injury 
residuals should be granted a compensable rating.  The Board 
agrees.

The veteran has not been provided a thorough VA medical 
examination that clearly identifies for rating purposes the 
nature and severity of all the residual disabilities caused 
by his inservice injury to the left wrist, hand and fingers.  
During his hearing, the veteran testified that residual 
disability to the left hand, wrist and fingers, involves 
orthopedic problems from the fractures as well as nerve and 
muscle problems from the lacerations.  In addition to the 
hearing testimony the veteran provided regarding his 
residuals, the Board notes that the veteran provided a 
history on a June 2001 medical report in which he stated that 
he lost the tip of his finger.  Accordingly, the RO should 
arrange for the veteran to undergo a VA examination in order 
to ascertain the nature and severity of all the residual 
disabilities (orthopedic, muscular and neurological) caused 
by his inservice injury to the left wrist, hand and fingers.    

The veteran contends that he has a right knee or leg 
disability and a hearing loss disability in each ear, and 
that these disabilities are all either due to or aggravated 
by service.  Review of the service medical records reveals 
that the veteran was diagnosed with right knee tendonitis in 
March 2003 shortly before separation from service.  The 
veteran should be afforded a VA examination to ascertain 
whether he currently has a right knee or leg disability and, 
if so, the likelihood such condition is related to service.  

Records on file show that the veteran had some degree of 
hearing loss in one ear prior to entrance into service.  The 
veteran appears to have been exposed to significant machine 
noise during service.  At least one service medical record on 
file shows that the veteran's hearing loss grew more severe 
during the veteran's period of service.  While the veteran 
underwent a private audiological evaluation in May 2004, he 
has not undergone VA evaluation of his hearing since service.  
VA should afford him an examination to determine whether a 
hearing loss disability exists and, if so, the likely 
etiology of any such hearing loss.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.  

Prior to any examination, all outstanding records of 
pertinent treatment should be obtained.  

As the matters are being remanded, the agency of original 
jurisdiction (AOJ) should take the opportunity to ensure that 
VA fulfills all duties to notify and assist the veteran with 
the development of his claims.  To ensure that all due 
process requirements are met, in addition to affording the 
veteran medical examinations as discussed above, the RO 
should also give the veteran an opportunity to present any 
additional information and/or evidence pertinent to the 
claims on appeal that is not already of record.  The RO 
should also send the veteran notice in regards to the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish the veteran and 
his representative a letter providing 
notification of the duties to notify and 
assist imposed by VCAA as regards the 
issues on appeal.  The RO should take 
appropriate steps to contact the veteran 
by letter and request that he provide 
sufficient information, and any necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records available.  The RO's letter 
should invite the veteran to furnish all 
evidence in his possession, and identify 
what evidence is ultimately his 
responsibility to obtain.  The RO should 
ensure that its letter meets the 
requirements provided by The United 
States Court of Appeals for Veterans 
Claims (Court) decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Based upon the response, the RO 
should assist the veteran in obtaining 
any additional evidence identified, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of each and every residual 
disability caused by the inservice injury 
to the veteran's left hand, wrist and 
fingers, including injuries and 
disabilities involving the bones, nerves, 
muscles, and skin.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All clinical observations 
and findings should be reported in 
detail.  

The Board emphasizes that the traumatic 
nature of the veteran's inservice injury 
damaged the function of his left hand and 
wrist in multiple ways.  As such, it is 
crucial that the examiner must itemize and 
detail for rating purposes the nature and 
severity of all disabilities caused by the 
veteran's inservice injury to the left 
hand, wrist and fingers.  The examiner 
must discuss each of the following: (A) 
orthopedic residuals; (B) neurological 
residuals; and (C) scarring.  The examiner 
should also consider functional loss due 
to limited or excessive movement, pain, 
weakness, excessive fatigability, or 
incoordination is demonstrated, to include 
during flare-ups and with repeated use, if 
those factors are not contemplated in the 
relevant rating criteria.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  All appropriate tests and 
diagnostics, including range of motion 
tests and De Luca observations, should 
be conducted, and should be included in 
the examiner's report.  

4.  The veteran should be afforded a VA 
examination of the right lower extremity 
to ascertain nature and likely etiology 
of any right knee or leg disorder.  The 
claims file must be provided the examiner 
in conjunction with this examination.  
The examiner should identify the 
diagnosis of any current right knee or 
leg disability and, for each condition 
shown, should provide a medical opinion 
as to whether it is at least as likely as 
not that such disability is related to 
service.  A complete rationale should be 
provided for any opinions offered.

5.  The veteran should be afforded a VA 
audiological evaluation (with all 
appropriate audiometric studies) with 
an otolaryngologist to ascertain the 
likely etiology of any current right or 
left ear hearing loss disability.  His 
claims folder must be available to, and 
reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should note the veteran's 
reported noise exposure from machine 
noise in service, review the records of 
inservice audiology examination 
findings, and opine whether it is at 
least as likely as not that the veteran 
has a current right or left hearing 
loss disability (as defined at 
38 C.F.R. § 3.385) that is due to or 
aggravated by his noise exposure in 
service.  The examiner should explain 
in detail the rationale for the opinion 
given.
 
6.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal is not 
granted, the RO should furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes citation to and 
discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them a reasonable opportunity 
to respond thereto.  


	(CONTINUED ON NEXT PAGE)


Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
need take no action unless otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

